DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishine WO2014087723.
Regarding claim 1. Kishine discloses a display device (Fig. 16), comprising: a substrate (20M); a plurality of pixels (LED units 300a/b, 100a/b, 200a/b),  provided on the substrate; and a plurality of light emitting elements provided in each of the pixels (LED units comprise LED modules 110), wherein a first distance between a top surface of the substrate and one of the light emitting elements in a direction perpendicular to the top surface of the substrate, in a center portion of a display region of the substrate, is different from a second distance between the top surface of the substrate and another one of the light emitting elements in the direction perpendicular to the top surface of the 
Regarding claim 3. Kishine discloses the display device according to claim 1, wherein the second distance is greater than the first distance (refer to Fig. 16, the distance from the flat upper surface to the top of the LED unit 200b in the periphery of the display is greater than the distance from the flat upper surface of the substrate to the top of the LED unit 200a in the center of a display region).  
Regarding claim 4. Kishine discloses the display device according to claim 1, wherein the light emitting elements are disposed in a first direction (LED modules of LED units are disposed in a first direction such as y direction in Fig. 16), and a distance between the top surface of the substrate and the one of the light emitting elements in the center portion is different from a distance between the top surface of the substrate and the other one of the light emitting elements in the periphery portion away from the center portion in the first direction (refer to Fig. 16, distance from the top of the substrate 20M to an LED module of a center LED unit 300b is different (shorter) than distance to an LED module of a peripheral LED unit 200b in the y direction (first direction)).  
Regarding claim 5. Kishine discloses the display device according to claim 1, wherein the light emitting elements are disposed in a first direction (LED modules are disposed along y direction, see Fig. 16), and each distance between the top surface of the substrate and the light emitting elements in a direction perpendicular to the top surface of the substrate changes continuously from the center portion toward the  
Regarding claim 6. Kishine discloses a display device (Fig. 16, see Fig. 15 for light emitting element label 110 not labeled in Fig. 16), comprising: a substrate (20M); a plurality of pixels provided on the substrate (LED units 100a/b, 200a/b, 300a/b; and a plurality of light emitting elements provided in each of the pixels (LED modules 110 are formed in the LED units, see Fig. 15), wherein an absolute value of a second angle formed by a direction parallel to a top surface of the substrate (Fig. 16, a direction is y direction) and a bottom surface of one of the light emitting elements, in a periphery portion of a display region of the substrate, is greater than an absolute value of a first angle formed by the direction parallel to the top surface of the substrate  and a bottom surface of another one of the light emitting elements, in a center portion of the display region (refer to Fig. 16, the absolute value of the angles (second angles) formed between bottom surface of the LED units 200b/300a and the flat top surface of the substrate in the peripheral region is greater than the absolute value of the angles (first angles) of LED units 300b/200a in the center of a display region).  
Regarding claim 7. Kishine discloses the display device according to claim 6, wherein in the periphery portion of the display region, a bottom surface of the light emitting element at an end portion side of the substrate is inclined in a direction away  
Regarding claim 8. Kishine discloses the display device according to claim 6, wherein in the periphery portion of the display region, a bottom surface of the light emitting elements at a center portion side of the substrate is inclined in a direction away from the substrate, with respect to the bottom surface of the light emitting element at an end portion side of the substrate (refer to Fig. 16, the incline angle of the LED units  changes from center towards the peripheral thus bottom surfaces of LED modules in the peripheral are inclined in the z direction away from the substrate compared to other LED modules of other LED units).  
Regarding claim 9. Kishine discloses the display device according to claim 6, wherein the light emitting elements are disposed in a first direction, and each inclination angle of the light emitting elements changes continuously from the center portion toward the periphery portion in the first direction (refer to Fig. 16, each LED unit has changing angle from the center toward the periphery portion).
Regarding claim 12. Kishine discloses the display device according to claim 1, wherein the substrate is formed in a flat shape (refer to Fig. 16, bottom of substrate 20 is flat).  
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki et al. US Patent Publication No. 20170211761.
Regarding claim 1. Kuriki discloses a display device (Figs. 1C, 3C), comprising: a substrate (4); a plurality of pixels (light emitting units (pixels) 3, 2) provided on the substrate; and a plurality of light emitting elements (23, 33) provided in each of the pixels, wherein a first distance between a top surface of the substrate and one of the light emitting elements in a direction perpendicular to the top surface of the substrate, in a center portion of a display region of the substrate, is different from a second distance between the top surface of the substrate and another one of the light emitting elements in the direction perpendicular to the top surface of the substrate, in a periphery portion of the display region (refer to Fig. 1C, 3C, distance from the top surface of the substrate 4 to a light emitting element 23 in the center portion of a display region in the vertical direction of the page is longer/farther than the distance from the top surface of the substrate 4 to the light emitting element 33 in a periphery portion of the display region).  
Regarding claim 2. Kuriki discloses the display device according to claim 1, wherein the first distance is greater than the second distance (refer to Fig. 1C, 3C, first distance from the top surface of the substrate 4 to a light emitting element 23 in the center portion of a display region in the vertical direction of the page is greater/ longer/farther than the second distance from the top surface of the substrate 4 to the light emitting element 33 in a periphery portion of the display region).  

Allowable Subject Matter
Claims 10-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10. Kishine discloses The display device according to claim 6, but is silent with respect to the above structure in combination with further comprising: a transistor provided corresponding to the light emitting elements; an insulation film provided on the transistor, and a mounting electrode provided on the insulation film and to which the light emitting element is coupled, wherein thickness of the insulation film in the center portion of the display region of the substrate is different from thickness of the insulation film in the periphery portion of the display region.  
Regarding claim 13. Kishine discloses the display device according to claim 1, but is silent with respect to the above structure in combination with wherein the substrate has a first surface on which the light emitting element is mounted and a second surface on a side opposite to the first surface, and is formed in a curved shape such that the first surface has a convex shape.  
Regarding claim 14. Kishine discloses the display device according to claim 1, but is silent with respect to the above structure in combination with wherein the substrate has a first surface on which the light emitting elements are mounted and a second surface on a side opposite to the first surface, and is formed in a curved shape such that the first surface has a concave shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829